Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant requested a pre-appeal conference on 8/24/2022. The pre-appeal panel determined that the pending claims are not in condition for allowance under a different grounds of rejection. As such, Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as in the Final Office action dated 5/26/2022.

Drawings
Applicant’s filing on 8/24/2022 regarding the drawings is persuasive and the objection to the drawings is hereby withdrawn.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2017/0041692, “Watson”).

Regarding claim 1, Watson discloses A microphone assembly comprising: a housing having a sound port and a surface-mountable external-device electrical interface (Figs. 1A, 6, [0079], [0083]; the MEMS microphone 10 is a microphone assembly is a housing having a recess 27 which is sound port and the terminal pads 21 which is a surface-mountable external-device electrical interface);
a MEMS transducer disposed in the housing and configured to generate an electrical signal in response to detecting sound entering the sound port (Figs. 1A, 6, [0079], [0092]; the MEMS microphone die 11 is a MEMS transducer disposed in the housing and is configured to generate an electrical signal in response to detecting sound entering the sound port. Examiner’s note: the phrase “configured to generate an electrical signal in response to detecting sound entering the sound port” is construed as the ability to perform.); 
and an integrated circuit disposed in the housing, the integrated circuit coupled to the MEMS transducer and to contacts of the external-device electrical interface (Figs. 1A, 6, [0079], [0092], [0100]; the ASIC 12 is an integrated circuit disposed in the housing and is coupled to the MEMS microphone die 11  and to the terminal pads 21),
the housing comprising a printed circuit board (PCB) having a ground plane (Figs. 1A, 6, [0079], [0092], [0160]; the substrate 20 includes a metal layers 31 and 32, each of which are used as a ground plane). 
This embodiment of Watson does not disclose a conductor electrically connected to a ground plane, the conductor extending vertically from a top layer of the PCB to a bottom layer of the PCB and horizontally along a length of at least one edge of the PCB.
In a different embodiment, Watson discloses a conductor electrically connected to a ground plane, the conductor extending vertically from a top layer of the PCB to a bottom layer of the PCB and horizontally along a length of at least one edge of the PCB (Figs. 21A, 21D, [0188]; the sidewall plating 94 is a conductor electrically connected to respective conductive layers 97, the sidewall plating 94 is on the exterior sidewall 92 which extends horizontally along a length of at least one edge of the sidewall spacer 90 and extends vertically from a top layer to a bottom layer of the sidewall spacer 90).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Watson’s sidewall plating in order to provide electromagnetic shielding for the electronic components in a fashion similar to a Faraday cage to minimize and suppress electromagnetic interference, as suggested by Watson at [0188].
 
Regarding claim 2, Watson discloses the claimed invention as applied to claim 1, above.
Watson discloses the length of the at least one edge of the PCB is a full length of the edge of the PCB (Figs. 1A, 6, 9-10, [0079], [0092], [0160]; the length of the at least one edge of the substrate 20 is a full length of the edge of the substrate 20).
 
Regarding claim 3, Watson discloses the claimed invention as applied to claim 1, above.
Watson discloses the PCB comprises two short edges and two long edges longer than the short edges (Figs. 1A, 6, 9-10, [0079], [0092], [0160]; the substrate 20 comprises two short edges and two long edges longer than the short edges, and wherein the at least one edge of the substrate 20).
This embodiment of Watson does not disclose the at least one edge of the PCB  along which the conductor extends is at least one of the long edges.
In a different embodiment, Watson discloses the at least one edge of the PCB  along which the conductor extends is at least one of the long edges (Figs. 21A, 21D, [0188]; the sidewall plating 94 is a conductor electrically connected to the respective conductive layers 97, the sidewall plating 94 is on the exterior sidewall 92 which extends along both the short and long edges of the sidewall spacer 90).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Watson’s sidewall plating in order to provide electromagnetic shielding for the electronic components in a fashion similar to a Faraday cage to minimize and suppress electromagnetic interference, as suggested by Watson at [0188].

Regarding claim 4, Watson discloses the claimed invention as applied to claim 1, above.
Watson discloses the PCB comprises two short edges and two long edges longer than the short edges.
This embodiment of Watson does not disclose the at least one edge of the PCB along which the conductor extends is at least one of the short edges.
In a different embodiment, Watson discloses the at least one edge of the PCB  along which the conductor extends is at least one of the short edges (Figs. 21A, 21D, [0188]; the sidewall plating 94 is a conductor electrically connected to the respective conductive layers 97, the sidewall plating 94 is on the exterior sidewall 92 which extends along both the short and long edges of the sidewall spacer 90).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Watson’s sidewall plating in order to provide electromagnetic shielding for the electronic components in a fashion similar to a Faraday cage to minimize and suppress electromagnetic interference, as suggested by Watson at [0188].

Regarding claim 5, Watson discloses the claimed invention as applied to claim 1, above.
Watson discloses a PCB includes a single via electrically connected to a secondary ground for connection to the integrated circuit (Figs. 1A, 6, 9-10, [0079], [0092], [0160]; the via 38 is electrically connected to the terminal pad 21 which is able to connect to the integrated circuit. Examiner’s note: The phrase: “for connection to the integrated circuit” is construed as the ability to perform.).
 
Regarding claim 6, Watson discloses the claimed invention as applied to claim 5, above.
Watson discloses Figs. 1A, 6, 9-10, [0079], [0092], [0160], [0163]; the ground plane and the secondary ground are electrically isolated (Figs. 1, 6, 9-10, [0079], [0092], [0163]; the metal layer 31 and the metal layer 32 are electrically isolated, and the metal layer 31 is electrically coupled to the terminal pad 21, therefore the terminal pad 21 and the metal layer 32 are electrically isolated).

Regarding claim 7, Watson discloses the claimed invention as applied to claim 5, above.
Watson discloses the ground plane and the secondary ground are electrically connected (Figs. 1A, 6, 9-10, [0079], [0092], [0163]; the metal layer 31 is electrically coupled to the terminal pad 21).

 Regarding claim 17, Watson discloses A printed circuit board for a MEMS microphone assembly, the printed circuit board comprising (Figs. 1A, 6, [0079], [0092], [0160]; the substrate 20 is for a MEMS microphone assembly):
a top layer (Figs. 1A, 6, [0079], [0092], [0160]; the substrate 20 includes a top layer);
a bottom layer (Figs. 1A, 6, [0079], [0092], [0160]; the substrate 20 includes a bottom layer);
at least one edge (Figs. 1A, 6, [0079], [0092], [0160]; the substrate 20 includes at least one edge);
a ground plane (Figs. 1A, 6, [0079], [0092], [0160]; the substrate 20 includes a metal layers 31 and 32, each of which are used as a ground plane); 
wherein the top layer and the bottom layer have a port formed therethrough (Figs. 1A, 6, [0079], [0092], [0160], [0162]; the top and bottom layers of the substrate have an acoustic port 22 formed therethrough),
and wherein the port provides acoustic energy to a MEMS transducer of the MEMS microphone assembly (Figs. 1A, 6, [0079], [0092], [0160], [0162];  the port 22 has the ability to provide acoustic energy to a MEMS transducer 11. Examiner’s note: the phrase “provides acoustic energy to a MEMS transducer of the MEMS microphone assembly” is construed as the ability to perform.). 
This embodiment of Watson does not disclose a conductor electrically connected to the ground plane, wherein the conductor extends vertically from the top layer to the bottom layer of the printed circuit board, and horizontally along a length of the at least one edge of the printed circuit board.
In a different embodiment, Watson discloses a conductor electrically connected to the ground plane, wherein the conductor extending horizontally along a length of at least one edge of the PCB, the conductor extending vertically from a top layer of the PCB to a bottom layer of the PCB (Figs. 21A, 21D, [0188]; the sidewall plating 94 is a conductor electrically connected to respective conductive layers 97, the sidewall plating 94 is on the exterior sidewall 92 which extends horizontally along a length of at least one edge of the sidewall spacer 90 and extends vertically from a top layer to a bottom layer of the sidewall spacer 90).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Watson’s sidewall plating in order to provide electromagnetic shielding for the electronic components in a fashion similar to a Faraday cage to minimize and suppress electromagnetic interference, as suggested by Watson at [0188].

Regarding claim 18, Watson discloses the claimed invention as applied to claim 17, above.
Watson discloses the length of the at least one edge is a full length or a portion of the length (Figs. 1A, 6, 9-10, [0079], [0092], [0160]; the length of the at least one edge of the substrate 20 is a full length of the edge of the substrate 20).

Regarding claim 19, Watson discloses the claimed invention as applied to claim 17, above.
Watson discloses two short edges and two long edges longer than the short edges (Figs. 1A, 6, 9-10, [0079], [0092], [0160]; the substrate 20 comprises two short edges and two long edges longer than the short edges).
This embodiment of Watson does not disclose the at least one edge of the printed circuit board along which the conductor extends is at least one of the long edges.
In a different embodiment, Watson discloses the at least one edge of the printed circuit board along which the conductor extends is at least one of the long edges (Figs. 21A, 21D, [0188]; the sidewall plating 94 is a conductor electrically connected to the respective conductive layers 97, the sidewall plating 94 is on the exterior sidewall 92 which extends along both the short and long edges of the sidewall spacer 90).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Watson’s sidewall plating in order to provide electromagnetic shielding for the electronic components in a fashion similar to a Faraday cage to minimize and suppress electromagnetic interference, as suggested by Watson at [0188].

Regarding claim 20, Watson discloses the claimed invention as applied to claim 17, above.
Watson discloses two short edges and two long edges longer than the short edges (Figs. 1A, 6, 9-10, [0079], [0092], [0160]; the substrate 20 comprises two short edges and two long edges longer than the short edges).
This embodiment of Watson does not disclose the at least one edge of the printed circuit board along which the conductor extends is at least one of the short edges.
In a different embodiment, Watson discloses the at least one edge of the printed circuit board along which the conductor extends is at least one of the short edges (Figs. 21A, 21D, [0188]; the sidewall plating 94 is a conductor electrically connected to the respective conductive layers 97, the sidewall plating 94 is on the exterior sidewall 92 which extends along both the short and long edges of the sidewall spacer 90).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Watson’s sidewall plating in order to provide electromagnetic shielding for the electronic components in a fashion similar to a Faraday cage to minimize and suppress electromagnetic interference, as suggested by Watson at [0188].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, in view of Abdolvand et al. (US 2019/0361045, “Abdolvand”).

Regarding claim 8, Watson discloses the claimed invention as applied to claim 1, above.
Watson discloses a substrate comprising an aperture aligned at least partially with the sound port (Figs. 1A, 1B, 2A, [0084]; the substrate 20 comprises an extended recess 29 which is an aperture aligned with the recess 27);
an electro-acoustic transduction element located at least partially over the aperture and coupled to the substrate (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone die 11 is located over the extended recess 29 and is coupled to the substrate 20);
and electrical contacts coupled to the transduction element (Figs. 1A, 1B, 2A, [0079]; the wiring 13 are electrical contacts coupled to the MEMS transducer 11),
wherein the transduction element comprises a back plate and a diaphragm located at least partially over the aperture of the substrate (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone 11 has a fixed backplate and a diaphragm located over the recess 27).
Watson does not disclose the transduction element is a variable capacitor.
Abdolvand discloses a transduction element is a variable capacitor (Figs. 1A, 1B, 1C, 7A-E, [0008], [0035]-[0036], [0056]; MEMS piezoelectric resonator 110 comprises a variable capacitor 120’).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Abdolvand’s variable capacitor in order to produce an acceleration-dependent variable frequency signal that can be remotely interrogated, as suggested by Abdolvand at [0008].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, in view of Leitgeb et al. (US 2021/0144849, “Leitgeb”).

Regarding claim 9, Watson the claimed invention as applied to claim 1, above.
Watson discloses a substrate comprising an aperture aligned at least partially with the sound port (Figs. 1A, 1B, 2A, [0084]; the substrate 20 comprises an extended recess 29 which is an aperture aligned with the recess 27);
an electro-acoustic transduction element located at least partially over the aperture and coupled to the substrate (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone die 11 is located over the extended recess 29 and is coupled to the substrate 20);
and electrical contacts coupled to the transduction element (Figs. 1A, 1B, 2A, [0079]; the wiring 13 are electrical contacts coupled to the MEMS transducer 11),
wherein the transduction element comprises a back plate and a diaphragm located at least partially over the aperture of the substrate (Figs. 1A, 1B, 2A, [0082]; the MEMS microphone 11 has a fixed backplate and a diaphragm located over the recess 27).
Watson does not disclose a transduction element comprises a diaphragm comprising layers of piezoelectric material. 
Leitgeb discloses a transduction element comprises a diaphragm comprising layers of piezoelectric material ([0016], [0018]; one or more additional layers, for instance made of a piezoelectric material, is formed on the surface of the exposed layer of the functional diaphragm of a MEMS element).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Watson’s assembly with Leitgeb’s diaphragm comprising layers of piezoelectric material because with a piezoelectric material, it is possible to electrically detect mechanical oscillations of the elastic exposed layer or to force the elastic exposed layer to move in accordance with an applied electric signal, as suggested by Leitgeb at [0018].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al., US 2020/0196452 discloses a circuit board with a conductive layer 30-1 on the top which runs down the edge of the circuit board (fig 5). The conductive pattern is also connected to the corner ground plane down the edge of the circuit board (fig 4, para 0068). The abstract discusses this has improved ground efficiency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847